Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 11, 2020

The Court of Appeals hereby passes the following order:

A20A2030. RONALD AVEY v. THE STATE.

      In March 2019, Ronald Avey pleaded guilty to child molestation and was
sentenced to 30 years with 12 to serve in prison. Avey subsequently filed a motion
for out-of-time appeal, which the trial court denied on November 19, 2019. In
December 2019, Avey filed a motion seeking to amend the motion for out-of-time
appeal, which the trial court denied as moot on in January 2020. Avey filed a motion
to reconsider, which the trial court denied in March 2020. Avey then filed a notice of
appeal on March 30, 2020, seeking to appeal the trial court’s order denying his
motion for out-of-time appeal. We, however, lack jurisdiction.1
      A notice of appeal must be filed within 30 days of entry of the judgment or trial
court order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer appellate jurisdiction on this
Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). We note that
Avey’s notice of appeal was filed less than 30 days after the denial of his motion for
reconsideration, but his appeal is still untimely. That is because a motion for
reconsideration does not extend the time for filing an appellate challenge to an
appealable order, and the denial of a motion for reconsideration is not appealable in
its own right. See State v. White, 282 Ga. 859, 860 (1) (655 SE2d 575) (2008); see
also State v. Lynch, 286 Ga. 98, 102 (2) (686 SE2d 244) (2009); Savage v. Newsome,
173 Ga. App. 271, 271 (326 SE2d 5) (1985). Consequently, the denial of Avey’s


      1
       In January 2020, Avey filed a motion for appointment of counsel. That motion
appears to remain pending in the trial court.
motion for reconsideration is not appealable, and his notice of appeal – filed 132 days
after entry of the order denying his motion for out-of-time appeal – is untimely. See
OCGA § 5-6-38 (a); Lynch, 286 Ga. at 102 (2); White, 282 Ga. at 860 (1); Savage,
173 Ga. App. at 271. We therefore lack jurisdiction over this untimely appeal, which
is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/11/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.